Citation Nr: 1620977	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and a mood disorder.  

2.  Entitlement to service connection for a psychiatric disorder other than anxiety and mood disorders, to include posttraumatic stress disorder (PTSD), polysubstance abuse, and/or bipolar disorders, to also include as secondary to service-connected lumbar spine disability.  

3.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which respectively awarded service connection for a lumbar spine and assigned a 10 percent evaluation for that disability, effective February 1, 2012-the date the Veteran filed his claim for service connection-and reopened and denied service connection for a psychiatric disorder.  The Veteran timely appealed the above issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2014; a transcript of that hearing is associated with the claims file.

This case was last before the Board in August 2014, at which time the Board reopened service connection for the psychiatric disorder and remanded that claim for additional development.  The Board additionally took jurisdiction over a TDIU claim at that time in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that claim as well as the increased evaluation claim for the Veteran's lumbar spine disability for additional development.  

The Board additionally denied increased evaluations in excess of 10 and 20 percent, respectively, for the Veteran's service-connected right lower extremity and left lower extremity radiculopathy associated with his lumbar spine disability in the August 2014 Board decision; the Veteran has not asked for Reconsideration of that decision respecting those issues and therefore the Board considers those claims to be final at this time.  

During the pendency of the remand, the AOJ awarded a 20 percent evaluation for the Veteran's lumbar spine disability, effective February 1, 2012, in a November 2015 rating decision.  The Board has recharacterized that issue on appeal in order to comport with that award of benefits.  

The Board finds that service connection for anxiety and mood disorders is warranted at this time.  The issues of service connection for a psychiatric disorder other than anxiety and mood disorders, increased evaluation for the Veteran's lumbar spine disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's anxiety and mood disorders were incurred in military service.  



CONCLUSION OF LAW

The criteria for establishing service connection for anxiety and mood disorders have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the anxiety and mood disorders claim, as service connection is awarded as discussed below, further discussion of the VCAA is not warranted at this time, as this decision represents a full award of the benefits sought.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran's service treatment records demonstrate that in his February 1980 enlistment examination, he was clinically evaluated and found to be psychiatrically normal.  Thus, the Board finds that the Veteran is presumed sound as to his psychiatric state on entrance into military service.  See 38 U.S.C.A. § 1111 (West 2014).  

The Veteran's other service treatment records do not demonstrate any treatment for any psychiatric disorders or other mental health treatment.  The Veteran's service personnel records, however, disclose that he was disciplined for several instances of being absent without leave (AWOL), and that he was ultimately discharged after failing to complete a drug rehabilitation program.  

The first post-service evidence of any psychiatric treatment was in March 1994, when he was treated for marijuana, cocaine and alcohol dependence after being released from jail at that time.  The Veteran's first extensive psychiatric treatment began while he was in prison in 2003, as demonstrated by the New Hampshire Department of Corrections records.  

The Veteran underwent a VA psychiatric disorder in January 2013, at which time the examiner diagnosed the Veteran with anxiety and mood disorders, as well as polysubstance abuse in early full remission.  The examiner opined as to the etiology of the Veteran's psychiatric disorder as follows:

Veteran reports anxiety, depression, and substance abuse problems began during military service, after his mother died.  It appears that her death may have triggered issues related to his extensive childhood abuse, and significant associated symptoms persist to this day.  He had extensive treatment for these conditions in prison, starting in 2001, which was well before he reported significant worsening of his back pain, which was 2008.  The prison notes suggest his symptoms were due to his history of childhood abuse and his psychosocial problems, including incarceration.  Currently, his anxiety and depression is compounded by his lack of income and associated homelessness, which he attributes to his back condition.  However, he has had extensive problems maintaining employment since his discharge from the military, likely due to continuous substance abuse.  In fact, a [December 8, 2011] note at the Bedford VA indicated that he was depressed about his substance abuse and the impact it had had on his life.  Therefore, the primary etiology of his anxiety and mood disorders are his childhood abuse history and chronic substance abuse problems.  

That examiner further opined in a September 2014 addendum as follows:

Medical records show an extensive history of mental health treatment for anxiety and depression beginning in prison in 2003, which was prior to 2008, when his back condition reportedly worsened and became disabling.  The prison notes primarily attributed his mental health conditions to his history of childhood abuse and various psychosocial stressors, including his incarceration and other residual effects of his chronic substance abuse, all of which preceded the 2008 timeframe when his back condition reportedly became disabling.  Therefore, there is no evidence that his low back condition aggravated the severity of his mental health symptoms.  In fact, there is evidence to the contrary, as records suggest improvement in his symptoms and functioning in recent years, due to apparent sobriety from drugs and alcohol. . . . The vast majority of his mental health records suggest his anxiety and depression are primarily due to his history of extensive childhood abuse, as well as various psychosocial stressors.  Examples of these notes are dated [August 10, 2006, October 7, 2006, and March 17, 1994].  His military records only document disciplinary issues and substance abuse problems-there was no documentation pertaining to anxiety or depressive disorders.  There is no medical evidence that any incidents during his military service caused or worsened his mental health conditions.  Similarly, most of his mental health records over the years cite his extensive childhood abuse and various psychosocial stressors as the causes of his current symptoms.  No medical evidence linking his mental health conditions to his military service were found.

The current medical evidence appears to relate the Veteran's diagnosed anxiety and mood disorders to childhood trauma.  As noted above, however, no psychiatric disability was noted upon the Veteran's entry into military service.  Thus, the presumption of soundness attaches with respect to the Veteran's psychiatric status at the time of entry into military service.  VA can only rebut the presumption of soundness with clear and unmistakable evidence that the disorder pre-existed service and with clear and unmistakable evidence that the disorder was not aggravated during military service.  The Board finds that VA cannot meet that standard here to rebut the presumption of soundness as there is only the Veteran's report of childhood trauma to substantiate a pre-existing psychiatric disability.  This is not sufficient to meet the high burden of showing by clear and unmistakable evidence that the disorder pre-existed service.  See generally 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the presumption of soundness is not rebutted with respect to a psychiatric disorder and the Board must address this issue as a direct service connection claim.

As noted above, the VA examiner found that the death of the Veteran's mother while he was in service appears to have triggered issues related to his extensive childhood abuse, and significant associated symptoms persist to this day.  When reading this opinion in the light most favorable to the Veteran, the Board finds that it supports a finding that the Veteran's currently diagnosed anxiety and mood disorders manifested during his military service.  Given that the Veteran was psychiatrically sound upon entry into military service, the Board determines that the VA examiner's opinion supports a finding that the Veteran's current anxiety and mood disorders commenced during his military service.  Thus, the evidence is at least in equipoise with respect to whether the Veteran's current anxiety and mood disorders are related to his military service.  It follows that entitlement to service connection for anxiety and mood disorders is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54  ).



ORDER

Service connection for anxiety and mood disorders is granted.


REMAND

Turning to the other noted psychiatric diagnoses, including polysubstance abuse, PTSD, and bipolar disorders, the Board finds that a remand of those issues is necessary in order to obtain adequate medical opinions regarding whether those disorders are present and if so whether those disorders are separate and distinct from the Veteran's service-connected anxiety and mood disorders.  Moreover, the examiner's above opinions are not adequate to address the totality of direct and secondary service connection issues related to any psychiatric disorders other than anxiety and mood disorders at this time.  Thus, the Veteran's additional psychiatric disorder claim is remanded in order for another VA examination to be afforded to him.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With respect to the increased evaluation claim for the Veteran's lumbar spine disability, the most recent VA examination of that disability was completed in September 2014.  The examiner found that the Veteran had intervertebral disc syndrome (IVDS)-a new finding that was made during that examination-which resulted in at least 6 weeks of incapacitating episodes.  A review of the record does not demonstrate that the Veteran has ever been prescribed bedrest for his lumbar spine disorder.  Accordingly, the Board finds that a remand is necessary in order to allow the Veteran to submit evidence of physician-prescribed bedrest and then for an addendum opinion to be obtained from the September 2014 examiner respecting the IVDS and incapacitating episodes findings.  See Id.

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board previously remanded the TDIU claim for development in August 2014.  The AOJ developed that issue and denied TDIU in a March 2016 rating decision.  The Veteran timely submitted a March 2016 Notice of Disagreement, VA Form 21-0958, as to that issue.  As a timely notice of disagreement with entitlement to TDIU has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to TDIU is remanded at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Bedford, Manchester, and White River Junction VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine and psychiatric disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Ask the Veteran to submit any evidence that he may have respecting the prescription of any physician-prescribed bedrest to treat his lumbar spine disability.

4.  Submit the claims file to the September 2014 lumbar spine examiner in order for that examiner to provide an addendum opinion clarifying whether the Veteran has IVDS and, if so, to clarify the number of incapacitating episodes due to the IVDS.  The examiner should note that in this context "incapacitating episodes" means episodes of bed-rest prescribed by a physician to treat IVDS.  If that examiner is no longer available, an addendum may be obtained from an equally qualified examiner; a new VA examination should only be provided to the Veteran any examiner finds such is necessary.

5.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder (other than the already service-connected anxiety and mood disorders), to PTSD, and/or bipolar disorder, are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include any psychiatric disorder other than anxiety and mood disorders.  

For each psychiatric disorder diagnosed, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability commenced during or is otherwise related to military service.  For purposes of this opinion, the examiner must assume the Veteran did not have any psychiatric disability when he entered military service.

If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD is based.

If a substance/alcohol abuse disorder is diagnosed, the examiner must opine as to whether it is at least as likely as not that the substance abuse disorder is caused by,  aggravated by, or a symptom of any of the Veteran's other psychiatric disorders.  If the examiner finds that the Veteran has a substance/alcohol abuse disorder that is aggravated by another psychiatric disorder, the examiner must attempt to establish a baseline level of severity of the alcohol/substance abuse disorder prior to aggravation by the psychiatric disorder.

If the examiner does not find that any of the Veteran's diagnosed psychiatric disorders other than anxiety and a mood disorder are related to his military service, then the examiner must determine if the symptoms from the non-service-connected psychiatric disorders can be clearly separated from the symptoms of the service-connected anxiety and mood disorders.  If they can be clearly separated, the examiner must describe the symptoms attributable to each disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  The AOJ is directed to promulgate a statement of the case on the issue of entitlement to a TDIU.  The issue should be returned to the Board only if a timely substantive appeal is received.

7.  After completion of any additionally indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


